Appeal from Appeal order of the Court, Clinton from aCounty, dismissing relator’s writ of habeas corpus and remanding relator to respondent’s custody. Relator urges that his imprisonment is illegal on the grounds that at the time he plead guilty to the crime of robbery, second degree, while armed, and upon the date of sentencing Judge Felix jj. Aulisi, then County Judge of Montgomery County, who was presiding in Kings County Court, did so solely upon an oral invitation made by the “Board of Judges of Kings County.” Relator niaims that this procedure did not constitute compliance with then section 11 of article *737VI of the State Constitution and that in any event the “request” had no legal force since it had not been filed in the office of the Department of State by the “ Board of Judges ” in accordance with section 8 of article IV of the Constitution. The pertinent portion óf section 11 of article VI provided: “A county judge of any county outside the city of New York may hold the county court in any other county when requested by the county judge of such other county ”. While section 11 is worded in terms of a request from one County Judge to another, we see nothing which offends the import of the Constitution or prevents Judges in a county where there are more than one County Judge conferring with each other as to the needs of their court or extending a collective request for assistance to a County Judge in another county. We find no merit in relator’s contention that the request was improper because it was oral. There is no requirement in section 11 as to the form of the request, and we see no reason to require the request to be in writing in the absence of a constitutional mandate to that effect. Similarly we find that the request authorized by section 11 does not constitute a “ rule or regulation ” and consequently need not have been filed pursuant to section 8 of article IV of the Constitution. Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.